07/29/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                     Case Number: DA 21-0315


                                      DA 21-0315
                                                                    FLL
ALYSON RAGSDALE,                                                     JUL 2 9 2021
                                                                   Bowen Greenwood
                                                                 Clerk of Supreme Court
           Plaintiff and Appellant,                                 State imf NInntsna



     v.                                                          ORDER

POWDER RIVER COUNTY,

           Defendant and Appellee.


      Upon consideration of Appellant's motion for extension of time, and good
cause appearing,
      IT IS HEREBY ORDERED that Appellant is granted an extension of time to
and including September 30, 2021, within which to prepare, file, and serve
Appellant's opening brief on appeal.
      DATED this         day of July, 2021.
                                              For the Court,


                                By                           e
                                                   Justice